 

\

(QUANTA SERVICES LOGO) [h20778h2077847.gif]

Director Compensation Summary
(to be effective as of the May 2005 Annual Meeting of the Board of Directors)



--------------------------------------------------------------------------------

     Directors who also are employees of Quanta or any of its subsidiaries do
not receive additional compensation for serving as directors. Each non-employee
director receives a fee for attendance at each meeting of the Board of Directors
or any committee according to the following schedule: $2,000 for attendance at a
board meeting in person; $1,000 for attendance at a board meeting by telephone;
$1,000 for attendance at a committee meeting in person; $500 for attendance at a
committee meeting by telephone; and $500 additional compensation for attendance
at a committee meeting by the committee chairman. Upon initial appointment to
the Board of Directors other than at an annual meeting of stockholders, for the
period from the appointment through the end of the director service year during
which the appointment is made, each such initially appointed non-employee
director receives a pro rata portion of both (i) an annual cash retainer payment
of $30,000 and (ii) an annual award of shares of restricted Common Stock having
a value of $60,000. Upon initial election to the Board of Directors at an annual
meeting of stockholders, each such initially elected non-employee director
receives an annual cash retainer payment of $30,000 and an annual award of
shares of restricted Common Stock having a value of $120,000. At every annual
meeting of stockholders at which a non-employee director is re-elected or
remains a director, each such re-elected or remaining non-employee director
receives an annual cash retainer payment of $30,000 and an annual award of
shares of restricted Common Stock having a value of $60,000. In addition, at
every annual meeting of the Board of Directors, the chairman of the Audit
Committee receives an annual cash retainer payment of $5,000 and the chairman of
the Compensation Committee and of the Governance and Nominating Committee
receive an annual cash retainer payment of $3,000. Directors are reimbursed for
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors or the committees thereof, and for other expenses reasonably incurred
in their capacity as directors of Quanta.

